Citation Nr: 9919777	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for thyroid cancer, 
including thyroid cancer due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had documented active service from March 1965 to 
November 1970.

This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current thyroid pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for thyroid cancer.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records included the report of 
the examination for entrance dated in June 1964, which was 
negative for complaints, symptoms or findings regarding a 
thyroid condition.  An October 1964 examination for 
appointment to Ensign was also negative for evidence of a 
thyroid condition.  Sinus X-rays and a routine chest X-ray 
were taken in December 1964 for a history of sinusitis.  Both 
X-rays were normal.  He was treated for pharyngitis in 
January and February 1965, no X-rays were taken at that time.  
His April 1965 and May 1966 annual physicals were also 
negative for evidence of a thyroid condition.  An X-ray of 
his chest was made for each examination.  A May 1969 annual 
physical report found only a right septal deviation with 
spurring.  The chest X-ray was normal.  An X-ray was ordered 
in August 1969 for back pain.  His May 1970 physical and X-
ray were normal.  

An October 1970 entry states that the veteran was admitted to 
the hospital for sharp abdomen pain and vomiting.  The 
admitting diagnosis was acute cholecystitis.  X-rays of the 
chest and abdomen were negative.  A cholecystectomy and 
operative cholangiogram were performed.  An appendectomy was 
also performed.  He was discharged to duty that month.  

The report of the examination for separation, dated in 
November 1970 was negative for complaints, symptoms or 
findings regarding a thyroid condition.  

A February 1972 VA general medical examination report was 
negative for complaints, symptoms or findings regarding a 
thyroid condition, his endocrine system was described as 
normal.  

A medical history dated in January 1984 from the Fallon 
Clinic, Inc. notes complaints of a flushed feeling, rapid 
heart rate and chest tightening that were unrelated to 
exercise.  The history raised the question of possible 
hyperthyroid.

A June 1985 discharge summary from the University of 
Massachusetts Medical Center noted that hyperthyroidism was 
diagnosed in March 1984.  The veteran denied radiation or X- 
ray therapy, but gave a family history of goiter.  A full 
total thyroidectomy was performed.  The pertinent discharge 
diagnoses was provable papillary carcinoma of the thyroid.

In a July 1985 letter, Lewis E. Braverman, M.D., stated that 
a total thyroidectomy was performed in June 1985.  There was 
no question that the veteran was now cured of both the 
Graves' disease and the thyroid cancer.  In an August 1990 
letter, Dr. Braverman stated that the veteran was then given 
radioactive iodine ablation therapy in June 1985 for residual 
normal thyroid tissue. The veteran was completely well and 
his examination in December 1989 was entirely normal, without 
any evidence of residual thyroid tissue.  He was taking 
Synthroid daily.  

Treatment notes dated in September 1991 from David S. Green, 
M.D., state that the veteran complained of tightness in the 
throat.  The thyroid was normal.  

The veteran's claim was denied by rating decision dated in 
July 1994 because his service medical records were negative 
for treatment or diagnosis of thyroid cancer and because 
thyroid cancer was not one of the conditions presumed to be 
caused by Agent Orange.  

The veteran submitted several articles regarding the thyroid 
and Dioxin and iodine.  The first, AACE Guidelines for the 
Evaluation and Treatment of Hyperthyroidism and 
Hypothyroidism was general in nature.  It listed causes, 
symptoms and clinical features for both conditions.  Dioxin 
and Human Health argued against the position of the Canadian 
government that there can be safe levels of Dioxin exposure.  
Carcinogenesis Bioassay of 2,3,7,8-Tetrachlorodibenzo-P-
Dioxin (1982) related the results of a study of 2,3,7,8-
tetrachlorodibenzo-p-dioxin (TCDD) on rats.  Dioxin outlined 
theoretical models of the effects of TCDD on mammalian 
systems, to include the secretion of thyroid hormones.  

During the veteran's personal hearing in October 1996, he 
testified that he had several instances of a sore achy 
throat.  He was swollen around the area of his throat.  It 
was hard to determine exactly what was inflamed but it was 
pretty much down in the side area of his throat.  There was 
constant iodine exposure from the water in Vietnam and in 
August 1970 he had an operation for a gall bladder condition.  
As part of the attempt to diagnose the problem he was given 
iodine, "radio taint" dye.  When the normal dose did not 
work, a double dose was used.  He also had several X-rays in 
of his upper torso and neck.  He was separated in 1970.  
Between active service and 1981, he had several throat 
cultures done. It was not until 1984 that Dr. Pratt did a 
test for thyroid function.  He was referred to Dr. Braverman 
who made a diagnosis of Graves' disease in 1984.  When normal 
treatment failed, a part of his thyroid was removed and 
papillary cancer was found. At the time he filed his initial 
claim he believed there was a time limit on Agent Orange 
claims and he put in his claim on Agent Orange.  He still 
believed that Agent Orange is a real carcinogen that 
expresses itself in thyroid cancer.  He also knew from his 
research that iodine exposure in X-rays was a primary cause.  
He thought that three things were implicated, Dioxin, iodine 
and X-ray radiation itself. He was the only one in his family 
who had a thyroid condition.  

During his hearing before a member of the Board in March 
1999, the veteran testified that he was treated for 
infectious hepatitis in 1958.  He did not receive 
medications, just bed rest and a no-fat diet for four weeks.  
He did not have any testing done that involved any type of 
dye.  He does not remember his doctor performing any liver 
function tests.  He was in Vietnam from early February 1967 
to the end of August 1968.  He did not recall having any X-
rays made in Vietnam, but he received treatment for a wisdom 
tooth and imagined that it was X-rayed.  He was treated with 
stock antibiotics while in service.  He was stationed on 
shore while in Vietnam.  There was always a noticeable iodine 
taste to the water.  Sometimes there was such a strong iodine 
taste that it was difficult to drink the water.  The brush 
inside the camp was cleared with herbicides including Agent 
Orange and Agent White.  Contractors used to service the 
bases and spray to keep the growth from reoccurring.

He had complaints of sore throats and received treatment 
while in Vietnam but this was not recorded in his service 
medical record.  Record keeping was extremely informal.  
There was not even a corpsman at his site.  At one unit his 
records were kept 20 miles from his location.  After his 
return from Vietnam in 1968 he began to have severe colic in 
his gallbladder.  His gallbladder would not visualize so the 
series was repeated using double dosages of the iodine 
contrast agent.  It was done two more times, three times in 
all.  The X-rays were localized to the gallbladder, he did 
not believe his thyroid was X-rayed directly or 
intentionally.  Nobody told him anything regarding the amount 
of X-ray exposure he had.  He was exposed to a lot of iodine 
contrast agent.  He was concerned about the amount of iodine 
he was exposed to in Vietnam as well as the really high 
exposure that was part of an operation.  He thought it had a 
real affect on his thyroid.  He could not say this was 
positive, but it was a real risk factor in getting 
hyperthyroidism.  

No private doctor told him that exposure to iodine, X-rays or 
Agent Orange ultimately caused his thyroid cancer.  He never 
asked his doctors that question.  

The veteran referred to a study that showed that the TCDD in 
Agent Orange caused thyroid tumors.  The commentary included 
thyroid tumors as an outcome of exposure to herbicides and 
Dioxin.  There was a strong connection between Dioxin and 
autoimmune disease.  

The veteran testified that another probable cause of Graves' 
disease is a high iodine intake.  He noted that parents who 
were exposed to TCDD always see a few abnormalities in their 
children.  One of his sons has a distinct dimpling at the 
base of his spine.  He felt that Congress had mandated that 
the VA had to consider and address a possible cause even if 
there was only an increased risk rather than a causal link 
between it and the condition.  

The veteran's wife testified that she had been a pediatric 
nurse and a pediatric office nurse.  She did not have an 
oncology specialty, nor had she worked in it.  They 
corresponded while the veteran was in service.  He did not 
specifically mention having sore throats, but she noticed it 
on the tapes he sent her.  He had an operative cholangiogram 
in service.  This consisted of putting dye in and taking an 
X-ray of the bile duct while they were actually operating.  
She testified that about 17 X-rays were done in a period from 
October 1964 to February 1972.

The veteran submitted several articles regarding Dioxin and 
its affects.  His appeal dated in March 1999 argued for 
service connection based on exposure to Agent Orange, iodine 
and X-rays.  He also submitted a herbicide spray map and a 
USAF Ranch Hand Herbicide Spraying Chart.  A March 1999 
letter from Dr. Braverman stated that the veteran required 
Synthroid because of papillary thyroid cancer and Graves' 
disease.

The veteran also submitted treatment notes dated from March 
1985 to March 1993 which were negative for medical opinions 
linking the veteran's thyroid cancer to his active service.  
Treatment records from the Hitchcock Clinic dated from August 
1995 to November 1998 were negative for medical opinions 
linking his thyroid cancer to his active service.  Records 
from the St. Joseph Hospital, New England Chemical 
Laboratories and Mayo Medical Laboratories were also negative 
for links between the veteran's thyroid cancer and his active 
service.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions when available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred 
inservice.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption may be rebutted by affirmative, 
though not necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Chloracne or 
other acneform disease consistent with chloracne is included 
as diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 
percent or more within 1 year after the last date of 
exposure.  38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. § 
3.307(a)(6)(ii).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the use of articles and whether a claim 
is well grounded on several occasions.  In Libertine v. Brown 
the Court said a veteran's statement that his service-
connected PTSD caused his substance abuse plus the Diagnostic 
and Statistical Manual of Mental Disorders (3d ed. Rev.); the 
Physician's Guide for Disability Evaluation Examinations, VA 
Department of Medicine and Surgery (1985); and two treatises 
were not specific enough to make the claim well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

In another case, the Court found that the statement by the 
doctor that did not link chest trauma specifically to the 
appellant's current condition but contained only a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was too general and 
inconclusive to make the claim well grounded in the 
appellant's case.  Beausoleil v. Brown 8 Vet App 459 (1996), 
citing Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

In the instant case, there is no statement from a physician 
that links the veteran's thyroid cancer to his active service 
or any condition incurred therein.  The July 1985 and August 
1990 letters from Dr. Braverman set out the diagnoses, the 
treatments used and the fact that the thyroid problems had 
been cured.  Neither letter attempts to link the veteran's 
conditions to his active service.  Dr. Green's treatment 
notes are also negative for speculation regarding the 
etiology of the veteran's conditions.  The Fallon Clinic 
treatment notes are also negative for any links with the 
veteran's active service, as is the University of 
Massachusetts Medical Center discharge summary.  

Since no physician has linked the veteran's thyroid cancer to 
his service, the Board must consider whether the articles 
submitted are sufficient to make the veteran's claim well 
grounded.  It is the opinion of the Board that the articles 
submitted do not meet the specificity standard set out by the 
Court.  The reasons for this determination are discussed 
below.  

(a)  The seven articles about personal experience with 
thyroid disorders have no link to the veteran and are 
specific only to the respective authors.  

(b)  The Special Report on Environmental Endocrine 
Disruption, Incineration: Decisions for the 1990s, the US 
Department of Veterans Affairs Report to the Secretary on the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange, The History of Agent Orange, Virtual Hospital: 
Nontraditional Patterns of Inheritance, Veterans and Agent 
Orange 1998 Update, Operation Ranch Hand, Review of the 
Literature on Herbicides, Including Phenoxy Herbicides and 
Associated Dioxins, Environmental Health Monthly for November 
1992, Cancers Stalk Veterans, Vietnam Veteran Health Studies, 
Chlorine, Pollution and the Parents of Tomorrow, Re-
Evaluation of Dioxin, Dioxin Research at the National 
Institute of Environmental Health Sciences, Dioxin and Human 
Health: A Public Health Assessment of Dioxin Exposure in 
Canada, Parts One and Two, 2,3,7,8-Tetrachlorodibenzo-p-
Dioxin (TCDD) CAS No. 1746-01-6, Graves' Disease, Endocrine 
Autoimmunity, are all general, using terms such as "may" 
regarding the affect of Dioxin on various animals.  The 
underlined titles represent articles that are negative in 
that they do not indicate a possible link between Dioxin and 
thyroid cancer or they concern defects in children, both of 
who's parents were exposed to Dioxin.  

(c)  Thyroid Cancer simply states that irradiation of the 
head and neck has been recognized as an important factor 
contributing to thyroid cancer and that patients who have 
radiation for certain types of cancer in or near the head and 
neck may, have an increased risk of thyroid cancer.

(d)  AACE Clinical Practice Guidelines for Evaluation and 
Treatment of Hyperthyroidism and Hypothyroidism, lists iodine 
as one of eight causes of hyperthyroidism.  However, no 
specific amounts needed to induce a problem are listed.  Is 
it Hyperthyroidism?, discusses endocrine disorders generally.  
It notes that patients who have autonomously functioning 
nodules of the thyroid become hyperthyroid when suddenly 
exposed to iodine.  Such nodules are defined in the article 
as benign thyroid adenomas.  However, the article also states 
that the cause of such nodules is uncertain.  In any event, 
the veteran has offered no medical evidence that he had an 
autonomously functioning nodule, his nodule was diagnosed as 
cancer.

(e)  The herbicide spray map and USAF Ranch Hand Herbicide 
Spraying Chart merely indicate areas of exposure to Agent 
Orange, they do not create a link between the veteran's 
thyroid cancer and his active service.

Although the veteran asserts that his thyroid cancer was 
caused by active service, he has submitted no credible 
medical evidence to substantiate his claim.  Although the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

The Board has considered the testimony of the veteran's wife, 
however, her specialty is pediatrics.  The Board does not 
question the appellant's wife's qualifications as a nurse.  
However, the appellant's wife, while medically trained, has 
given no indication that she has special knowledge regarding 
oncology or endocrinology or is there any evidence to that 
effect in the record.  Furthermore, there is no indication in 
the record that the appellant's wife ever participated in his 
treatment.  In light of the other medical evidence of record, 
the veteran's wife's opinion regarding the etiology of the 
appellant's disability is not probative medical evidence.  
Black v. Brown, 10 Vet. App. 279 (1997).

In short, the articles submitted by the veteran do not 
address the specifics of the veteran's case.  Furthermore, 
thyroid cancer is not one of the designated Agent Orange 
disabilities and the veteran has presented no credible 
medical evidence or opinions linking his thyroid cancer to 
his active service.  Therefore, his claim is not well 
grounded and must be denied.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the March 1997 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was that thyroid cancer is not presumed 
to be the result of exposure to Agent Orange and there is no 
medical evidence linking the veteran's exposure to Agent 
Orange, iodine exposure or radiation exposure to his thyroid 
cancer.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of service connection for thyroid 
cancer including due to Agent Orange exposure is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



